NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0057n.06

                                           No. 21-5433

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                       FILED
                                                                                 Jan 28, 2022
                                                     )                       DEBORAH S. HUNT, Clerk
UNITED STATES OF AMERICA,
                                                     )
       Plaintiff-Appellee,                           )      ON APPEAL FROM THE UNITED
                                                     )      STATES DISTRICT COURT FOR
v.                                                   )      THE EASTERN DISTRICT OF
                                                     )      TENNESSEE
STEVEN A. HUMPHRIES,                                 )                    OPINION
       Defendant-Appellant.                          )


Before: SUTTON, Chief Judge; GUY and DONALD, Circuit Judges.

       BERNICE BOUIE DONALD, Circuit Judge. Defendant-Appellant Steven A. Humphries

argues that the district court imposed a procedurally unreasonable sentence after he pled guilty to

one count of producing child pornography, in violation of 18 U.S.C. §§ 2251(a) and (e) (“Count

1”), and one count of possessing child pornography, in violation of 18 U.S.C. § 2252A(a)(5)

(“Count 2”). For the reasons stated below, we AFFIRM.

                                                I.

        In October 2018, Humphries’ probation officer and other law enforcement officers

conducted a warrantless search of Humphries’ home and found a waterproof container on his bed

containing numerous USB drives and other electronic storage devices. When asked if the items

contained any child pornography, Humphries replied, “All of it.” An ensuing search of one of the

USB drives uncovered over 200,000 images and videos of child pornography, including a deleted
Case No. 21-5433, United States v. Humphries


video and clips of Humphries molesting a young girl, A.S., a minor. In the ensuing investigation,

it was determined that Humphries engaged in sexually explicit conduct with A.S. (who was six or

seven years old at the time) from on or about November 2015 through December 2016, for the

purpose of producing child pornography. Law enforcement officers later obtained a state search

warrant to examine the rest of the seized items and located more than a thousand additional images

and videos of child pornography.

       As a result, the government charged Humphries with one count of producing child

pornography, in violation of 18 U.S.C. §§ 2251(a) and (e), and one count of possessing child

pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B).          Pursuant to a plea agreement,

Humphries pleaded guilty to both counts.

       At the time of his arrest, Humphries was serving a term of lifetime supervision. In the

early 2000s, Humphries was convicted on charges of aggravated sexual battery, sexual exploitation

of a minor, and three counts of especially aggravated sexual exploitation of a minor after he was

arrested for molesting young girls, engaging in sexual contact with them, and producing material

that depicted them engaged in sexual activity.       Humphries was sentenced to eight years’

imprisonment followed by a lifetime of supervision after his release in February 2010. In

December 2017, Humphries agreed to specialized parole conditions for sexual offenders and

conditions for his lifetime supervision, which included an express agreement not to “possess any

pornographic or sexually explicit material and to allow warrantless searches of his home by his

probation officer to ensure [he] was staying true to the agreement.”

       The district court found Humphries to have a total offense level of 36 and a criminal history

category III, resulting in a Guidelines range of 235 months to 293 months. However, the district

court also found that the statutory minimum term of imprisonment for Count 1 was 420 months,



                                               -2-
Case No. 21-5433, United States v. Humphries


and the maximum was life because Humphries had “2 or more prior convictions . . . relating to the

sexual exploitation of children.” See 18 U.S.C. § 2251(a), (e). Given that the statutorily authorized

minimum sentence on Count 1 was greater than the maximum applicable Guidelines range,

Humphries’ Guidelines “range” became 420 months. See U.S.S.G. § 5G1.2(b).

       At sentencing, Humphries objected that his state criminal convictions should not qualify

as predicate offenses for the sentencing enhancement in §§ 2251(a) and (e). The district court

disagreed and overruled Humphries’ objection to the § 2251 enhancement.

       It then weighed the 18 U.S.C. § 3553(a) factors and concluded that “a guideline sentence

of life is sufficient but not greater than necessary to comply” with the purposes of sentencing.

Although the district court referred to the Guideline “range” for Count 1 as both “420 months to

life” and just “420 months,” it made clear in its statement of reasons that the guideline term of

imprisonment is 420 months and that it was granting an upward departure to life because of

Humphries’ “conduct as a sexual predator, and his committing this offense while on supervision

for a similar prior conviction, . . . to ensure public safety and to prevent future offenses by

[Humphries].” Accordingly, the district court imposed concurrent sentences of life in prison on

Count 1 and 240 months on Count 2—the statutory maximum for each offense—followed by

lifetime supervision.   Humphries did not state any new objections after his sentence was

announced.

       Humphries now appeals his sentence.

                                                 II.

        Generally, this Court reviews a district court’s sentence for procedural and substantive

reasonableness under a deferential abuse-of-discretion standard. United States v. Bazazpour, 690

F.3d 796, 803 (6th Cir. 2012). The Supreme Court has provided a non-exhaustive list of potential



                                                -3-
Case No. 21-5433, United States v. Humphries


procedural errors, including “failing to calculate (or improperly calculating) the Guidelines range,

treating the Guidelines as mandatory, failing to consider the 18 U.S.C. § 3553(a) factors, selecting

a sentence based on clearly erroneous facts, or failing to adequately explain the chosen sentence—

including an explanation for any deviation from the Guidelines range.” Gall v. United States, 552

U.S. 38, 51 (2007).

         Here, Humphries does not challenge the substantive reasonableness of his sentence; rather,

he claims that his sentence is procedurally unreasonable because it grossly exceeds the Guidelines

sentence for his offense conduct. Appellant Br. at 8, 11. Normally “[w]e review legal conclusions

regarding application of the Guidelines de novo and factual findings in applying the Guidelines

for clear error.” United States v. Coleman, 664 F.3d 1047, 1048 (6th Cir. 2012). But because

Humphries raises this argument for the first time on appeal and did not make any objections during

the district court’s Bostic inquiry, see United States v. Bostic, 371 F.3d 865, 872 (6th Cir. 2004),

our review is for plain error.1 See United States v. Vonner, 516 F.3d 382, 385-86 (6th Cir. 2008)

(en banc).

         To establish plain error, Humphries must show “(1) error (2) that was obvious or clear, (3)

that affected [his] substantial rights and (4) that affected the fairness integrity or public reputation

of the judicial proceedings.” Id. (quotation omitted). Humphries argues that the district court

committed plain error when it determined that his Guidelines range was 420 months to life

imprisonment, instead of just 420 months, because the statutorily required minimum sentence of

420 months is the Guideline sentence for Count 1. In other words, Humphries contends that the

district court improperly created a sentencing “range” where no such range exists. Appellant Br.

at 11.


1
  Humphries expressly notes that he does not challenge on appeal the district court’s use of his prior state convictions
to enhance his sentence. Appellant Br. at 11.

                                                         -4-
Case No. 21-5433, United States v. Humphries


       As relevant here, § 2251(e) provides that if a “person has 2 or more prior convictions under

this chapter . . . or under the laws of any State relating to the sexual exploitation of children, such

person shall be . . . imprisoned not less than 35 years nor more than life.” 18 U.S.C. § 2251(e).

And where, as here, “a statutorily required minimum sentence is greater than the maximum of the

applicable guideline range,” U.S.S.G. § 5G1.1(b) provides that “the statutorily required minimum

sentence shall be the guideline sentence.”         U.S.S.G. § 5G1.1(b) (emphasis added).          The

commentary to § 5G1.1(b) further provides:

       If the applicable guideline range is 41-51 months and there is a statutorily required
       minimum sentence of 60 months, the sentence required by the guidelines under
       subsection (b) is 60 months; a sentence of more than 60 months would be a
       guideline departure.

USSG § 5G1.1(b) cmt. Therefore, we agree that Humphries’ Guideline for Count 1 was 420

months.

       We also agree that the district court may have somewhat inartfully referred to the Guideline

“range” for Count 1 as “420 months to life,” and that it referred to its imposed sentence as a

“guideline sentence of life.” However, the district court originally—and correctly—stated that

“the guideline term of imprisonment is 420 months,” and that it was departing upwards from the

Guidelines to impose a life sentence.

       We previously held that a district court’s misstatements or apparent confusion at sentencing

do not establish that it plainly erred in imposing a sentence. See United States v. Gibbs, 461 F.

App’x 419, 421 (6th Cir. 2012) (finding district court did not plainly err when it imposed a $3000

fine after announcing a $300 fine during the sentencing hearing). When there is a substantial

possibility the district court misspoke concerning a part of the sentence that is undisputed—as is

the case here because Humphries did not state any objections at sentencing—the written judgment

controls. Id. (citation omitted). Further, a district court may validly modify the oral sentence with

                                                 -5-
Case No. 21-5433, United States v. Humphries


the written sentence when the correction pertains to a portion of the sentence that is not disputed

by either party. Id. (citing Fed. R. Crim. P. 35(a); United States v. Penson, 526 F.3d 331, 335 (6th

Cir. 2008)).

       Here, there is a substantial possibility that the district court misspoke. The district court’s

misstatements only appear after the district court announced the correct guideline term and after

the district court discussed the facts of the case, including the § 3553(a) factors, at length. The

record contains ample evidence that the district court understood the correct application of the

Sentencing Guidelines as they related to § 2251(e). For example, the district court correctly noted

in its statement of reasons that the Guideline “range” for Count 1 was 420-months to 420-months.

It also noted that “[o]ne or more counts of conviction carr[ies] a mandatory minimum term of

imprisonment and the sentence imposed is at or above the applicable mandatory minimum term.”

Given that the district court’s statement of reasons was entered only one day after the sentencing

hearing, see Gibbs, 461 F. App’x at 421, we do not find that the district court’s apparent

misstatements constitute procedural error and we therefore affirm Humphries’ life sentence on

Count 1.

       We now turn briefly to Count 2. Humphries asserts, vaguely, that the district court plainly

erred when it imposed a procedurally unreasonable sentence of 240 months on his conviction under

18 U.S.C. § 2252A. Appellant Br. at 11. He contends that U.S.S.G. §§ 5G1.1(b) and 5G1.2(b)

“say that the sentence on [the possession] count must [be] the same as for the production count, as

the production count carries a statutorily required minimum sentence.” Appellant Br. at 11, n. 2.

Humphries is mistaken. Both Count 1 and Count 2 carried statutory minimum sentences—the

district court could not impose identical sentences for both counts. See U.S.S.G. § 5G1.2(b). The

statutory maximum sentence for Humphries’ conviction on Count 2 was still 180 months shorter



                                                -6-
Case No. 21-5433, United States v. Humphries


than the enhanced statutory minimum sentence on Count 1. See 18 U.S.C. § 2251(e); 18 U.S.C. §

2252A(b)(2); U.S.S.G. § 5G1.1(b); U.S.S.G. § 5G1.2(b).

                                               III.

       For the foregoing reasons, we AFFIRM the district court’s judgment.




                                            -7-